In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hurowitz, J.), entered May 19, 1989, which granted the defendants’ motion for a change of venue.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
Upon a motion for a change of venue pursuant to CPLR 510 (3) based upon convenience of the witnesses, the movant must establish the identity of the witnesses who allegedly will be inconvenienced, their willingness to testify, and the nature of their anticipated testimony. Absent such a showing, such a motion should be denied (see, Alexandre v Pepsi-Cola Bottling Co., 150 AD2d 742; Ferrigno v General Motors Corp., 134 AD2d 479; Greene v Hillcrest Gen. Hosp., 130 AD2d 621; Brevetti v Roth, 114 AD2d 877; Williamsburg Steel Prods. Co. v Shelving-Manning, Inc., 90 AD2d 550). The defendants failed to satisfy this burden and, accordingly, the granting of the motion was improper. Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.